Citation Nr: 0020768	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-50 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991.

The current appeal arose from a December 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to a permanent and total disability evaluation for pension 
purposes.

In August 1998, the RO granted an increased evaluation to 
20 percent evaluation for the service-connected lumbosacral 
strain, effective May 25, 1995, and affirmed the denial of 
entitlement to a permanent and total disability evaluation 
for pension purposes.

The veteran stated he was satisfied with the assignment of 
the 20 percent evaluation for his lumbosacral strain, and 
thus that issue is not otherwise considered part of the 
current appellate review.

In November 1998 the veteran submitted a claim for an 
increased evaluation for his service-connected hypertension, 
stating that it was out of control.  As this claim has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

In June 1999, the Board remanded the claim of entitlement to 
a permanent and total disability evaluation for pension 
purposes for additional development and adjudicative actions.

In April 2000, the RO affirmed the denial of entitlement to a 
permanent and total disability evaluation for pension 
purposes.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the June 1999 remand, the Board noted the RO had not 
assigned evaluations to non-service-connected disabilities of 
right hip arthralgia, urinary frequency, constipation 
secondary to pain medication, a breathing problem associated 
with shortness of breath secondary to anxiety episodes, well-
healed scars and lacerations over the dorsal aspect of both 
hands, old well-healed scars over the right proximal thigh 
and stump, bilateral leg pain, and mild obesity.  The Board 
directed that the RO assign a percentage evaluation to each 
non-service-connected disability.  The record reflects that 
such was not done.

The Board is obligated by law to ensure that the RO complies 
with its directives.  The Court has stated that compliance by 
the Board and the RO with remand directives is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of his disabilities.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should advise the veteran that 
it submitted a letter to his employer, 
the U.S. Post Office, in November 1999, 
requesting the following information: 
"[P]lease clarify the nature of the 
veteran's employment capacity, claimed as 
"light duty" and whether the veteran's 
weekly employment is on a part-time basis 
due to medical incapacitation and the 
specific nature of such incapacitation."  
No response was received from the 
veteran's employer.  The RO should 
request the veteran to obtain such 
information and submit it to the RO.

3.  The RO should evaluate all the 
veteran's non-service-connected 
disabilities and assign a percentage 
evaluation for each disability.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and if it has not been, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, including the 
accomplishment of a general medical 
examination of multiple body systems to 
ascertain whether the veteran has been 
rendered unable to work due to his 
multiple disabilities, the RO should 
readjudicate the issue of entitlement to 
a permanent and total disability 
evaluation for pension purposes 
consistent with the criteria under 
38 U.S.C.A. §§ 1402(a)(1), 1521(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(2), 4.15, 
4.16, 4.17, 4.25 (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  the supplemental statement of the 
case should include the provisions of the appropriate 
diagnostic codes under which the RO has rated each of the 
veteran's disabilities, as well as a discussion of the 
average person standard and unemployability standard by which 
a permanent and total disability rating for pension purposes 
may be assigned.  A reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by not reporting for any 
scheduled examination may result in the denial of his claim 
of entitlement to a permanent and total disability rating for 
pension purposes.  38 C.F.R. § 3.655 (1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


